Case: 1:19-cv-00372-DRC-SKB Doc #: 41 Filed: 02/18/20 Page: 1 of 1 PAGEID #: 605




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JULIE KELLY,                                                 Case No. 1:19-cv-00372

              Plaintiff,                                     Cole, J.
                                                             Bowman, M.J.
       vs.

FIRST DATA CORPORATION, et al.,

              Defendants.

                                          ORDER

       This matter is before the Court on pro se Plaintiff’s Motion for Extension of Time to

File Objections to Report and Recommendation and to File Rule 26(f) Meeting Report

(doc. 37). By separate Order, the presiding judge has granted Plaintiff an extension of

time until March 9, 2020 in which to file objections to the Report and Recommendation

(doc. 40). Based on this, the undersigned finds a corresponding extension of time for the

parties to file their Rule 26(f) Report to be appropriate.

       Accordingly, Plaintiff’s motion (doc. 37) is hereby GRANTED to the extent that the

parties shall have until March 9, 2020 in which to meet, confer and file their Rule 26(f)

Joint Discovery Plan with the Court.

       SO ORDERED.

                                           s/Stephanie K. Bowman
                                           Stephanie K. Bowman
                                           United States Magistrate Judge
